DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 13-25 have been examined in this application.  Claims 1-12 have been canceled.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 12/17/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the lower run" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-20 and 25 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 1,090,131 to Bowditch.

Regarding claim 13, Bowditch discloses an animal shed having a defecation region comprising:
A floor (floor A) formed by an upper run of a conveyor belt (slats F) through which urine that is produced by the animal may pass (column 1, lines 31-34 disclose “Between each walk C and the adjacent row of stalls A is the gutter D which slants as shown in Fig. 3 so that the liquid manure will flow to the drain D1 and through it to a suitable cess-pool D2”);
A collecting trough for the urine disposed under the upper run of the conveyor belt from which the urine is guided away from the defecation region (gutter D); and
An excrement scraper (brush K1) disposed proximate the conveyor belt in the region of a rear deflection thereof (part E1), wherein during forward movement of the conveyor belt, the excrement scraper scrapes off the excrement on the conveyor belt onto a discharge conveyor belt, whereby separation of excrement and urine takes place (column 4, lines 90-94 disclose “a series of brushes located one at the end of each of said series of movable floors and adapted to sweep matter attached to the slats thereof onto the collecting floor”, see Gutter G1 in Figure 2);
Wherein the collecting trough has a continuous decline (see decline in gutter D in Figure 3).  
Bowditch does not disclose the collecting trough disposed above the lower run of the conveyor belt or the collecting trough having a continuous decline toward the rear deflection.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the trough above the lower run to save space while still catching excrement falling through the upper run and to reposition the drain D1, and therefore the direction of decline, depending on the location of suitable cesspools D2 nearby, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 14 (dependent on claim 13), Bowditch discloses the conveyor belt comprising a modular belt comprised of a plurality of articulated modules between which gaps are provided through which the urine that is produced by the animal may pass (slats F1).

Regarding claim 15 (dependent on claim 14), Bowditch discloses the modules of the conveyor belt having a closed, plane surface.  Column 1, lines 50-55 disclose “a series of crosswise-slats F1 which are of sufficient length to close the top of the gutter D”, see Figure 3.  

Regarding claim 16 (dependent on claim 13)¸ Bowditch discloses the collecting trough for the urine has an incline and the urine is directed via a urine collection channel into a 

Regarding claim 17 (dependent on claim 13), Bowditch does not explicitly disclose a rest region, a feeding region, and an activity region.  However, Figure 1 shows the conveyors being located in a barn.  The examiner takes official notice that it is well-known to have rest, feeding, and activity regions in a barn.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).

Regarding claim 18 (dependent on claim 17), Bowditch discloses a plurality of adjoining shed units each consisting of the defecation region, the rest region, the feeding region, and the activity region, wherein the animals have visual contact with one another in the defecation regions.  Column 1, lines 25-29 disclose “A, A is the portion of the floor given up to the stalls, A1, A1 being the mangers.  The stalls are arranged head to head in the usual way with the usual feeding walk B, B, between each pair of mangers”.  

Regarding claim 19 (dependent on claim 18), Bowditch discloses a urine collection channel guides the urine away from the defecation regions of contiguous shed units of the animal shed (see drain D1 in Figure 1) and a discharge conveyor belt is adapted to guide away the excrement (gutter G).   

Regarding claim 20 (dependent on claim 13), Bowditch discloses the conveyor belt being driven intermittently by a drive system.  Column 2, lines 79-83 disclose “Thus power applied to one of the pulleys J may be transmitted to move one or both of the moving floors located on each side of the pulley”.  

Regarding claim 25 (dependent on claim 13)¸ Bowditch discloses a rear deflection and a front deflection of the conveyor belt are disposed proximate side walls to define the defecation region, whereby animal access to the rear deflection and the front deflection of the conveyor belt is prevented.  Column 1, lines 39-43 disclose “At each end of the gutter is a flooring D3 which covers the end of the gutter D.  The sides of the gutter D are preferably provided with shoulders d”.  D3 therefore prevents access to the deflection at the front and rear of the conveyor belt.  

Claim 21 is rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 1,090,131 to Bowditch in view of US Patent Application Number 2005/0028748 to Kuhlman.

Regarding claim 21 (dependent on claim 20), Bowditch does not disclose the drive system comprising a pneumatic cylinder whose piston rod acts on a lever arm which, by way of a freewheel, intermittently drives toothed wheels of the conveyor belt.  However, this limitation is taught by Kuhlmann.  Kuhlmann discloses a manure transport conveyor 1, and paragraph 25 disclose “Via an adjustment device 5, which is preferably implemented as a piston/cylinder arrangement 6, the drive unit 4 is placed under pressure and thus the belt tensioning is achieved” and Figure 1 shows drive unit 4 driving return roller 3.  It would be obvious to a person having ordinary skill in the art to modify Bowditch using the teachings from Kuhlman as a substitution of known types of conveyor drives.

Claims 22-24 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 1,090,131 to Bowditch in view of US Patent Application Number 2004/0040517 by Lindvall.

Regarding claim 22 (dependent on claim 20), Bowditch does not disclose the drive system of the conveyor belt being load-dependent, whereby the conveyor belt is stopped as soon as one or more pigs are located on it.  However, this limitation is taught by Lindvall.  Paragraph 5 discloses “The livestock pen according to the invention is equipped with a sensing means arranged at the belt’s outlet end and is devised, when actuated, to stop ongoing belt movement…Sensing means in the form of weight-sensitive components which sense a vertical load in the vicinity of the belt’s outlet end or in the form of capacitors which sense the presence of animals in a restricted area are also 

Regarding claim 23 (dependent on claim 22), Lindvall further teaches the drive system of the conveyor belt being controlled via sensors, whereby the conveyor belt is stopped as soon as one or more pigs are located on it.  Paragraph 5 discloses “The livestock pen according to the invention is equipped with a sensing means arranged at the belt’s outlet end and is devised, when actuated, to stop ongoing belt movement…Sensing means in the form of weight-sensitive components which sense a vertical load in the vicinity of the belt’s outlet end or in the form of capacitors which sense the presence of animals in a restricted area are also conceivable within the scope of the present invention”.  

Regarding claim 24 (dependent on claim 20), Lindvall further teaches the drive system having a load-dependent configuration.  Paragraph 5 discloses “The livestock pen according to the invention is equipped with a sensing means arranged at the belt’s outlet end and is devised, when actuated, to stop ongoing belt movement…Sensing means in the form of weight-sensitive components which sense a vertical load in the vicinity of the belt’s outlet end or in the form of capacitors which sense the presence of animals in a restricted area are also conceivable within the scope of the present invention”.  
Lindvall does not disclose the drive of the conveyor belt proceeding continuously as long as piglets are located on the conveyor belt and the drive system being stopped when an adolescent or adult pig whose weight exceeds a fixed value steps onto the conveyor belt.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the amended claim limitations are moot in view of the current grounds of rejection.
Regarding the argument that having both the excrement scraper and the collecting trough disposed on the same end offers advantages not available in accordance with the teachings of Bowditch, the highlighted passage given in the applicant’s specification merely states that it’s advantage for urine collection channel 25 to run all the way through the respective shed, and for the discharge conveyor belt 28 to run all the way through the shed, neither of which requires the two to be on the same end of the conveyor.  Figure 1 of Bowditch shows gutter D and gutter G running all the way through the barn.  Furthermore, as discussed above, if the gutter needs to be moved, rearranging parts of an invention involves only routine skill in the art.
Regarding claim 21, Kuhlman is provided as a secondary reference that teaches a pneumatic cylinder to drive the conveyor.  It is not relied upon to teach the collecting trough or the excrement scraper, which are addressed in the rejection of claim 13.  
Regarding claims 22-24, Lindvall is provided as a secondary reference that teaches a load-dependent drive system for the conveyor.  It is not relied upon to teach the collecting trough or the excrement scraper, which are addressed in the rejection of claim 13.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642